As filed with the Securities and Exchange Commission on November 24, 2010 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 Registrant's telephone number, including area code Date of fiscal year end: June 30, 2011 Date of reporting period:September 30, 2010 Item 1. Schedules of Investments. Phocas Small Cap Value Fund Schedule of Investments September 30, 2010 (Unaudited) Shares COMMON STOCKS - 95.35% Value Advertising, Public Relations, and Related Services - 1.50% Interpublic Group of Companies, Inc. (a) $ Aerospace Product and Parts Manufacturing - 1.92% AAR Corp. (a) Triumph Group, Inc. Agencies, Brokerages, and Other Insurance Related Activities - 0.86% National Financial Partners Corp. (a) Animal Slaughtering and Processing - 1.64% Darling Inernational, Inc. (a) Sanderson Farms, Inc. Architectural, Engineering, and Related Services - 1.28% Tetra Tech, Inc. (a) URS Corp. (a) Basic Chemical Manufacturing - 2.59% Ashland, Inc. OM Group, Inc. (a) Sensient Technologies Corp. Clothing Stores - 1.29% Childrens Place Retail Stores, Inc. (a) Communications Equipment Manufacturing - 2.65% Arris Group, Inc. (a) Brush Engineered Materials, Inc. (a) Tellabs, Inc. Computer Systems Design and Related Services - 4.47% Internet Capital Group, Inc. - Class A (a) JDA Software Group, Inc. (a) Synaptics, Inc. (a) SYNNEX Corp. (a) Cut and Sew Apparel Manufacturing - 3.87% Iconix Brand Group, Inc. (a) Perry Ellis International, Inc. (a) Volcom, Inc. (a) Depository Credit Intermediation - 14.01% Banco Latinoamericano de Exportaciones S.A. (b) Boston Private Financial Holdings, Inc. Center Financial Corp. (a) Columbia Banking System, Inc. First Horizon National Corp. (a) FirstMerit Corp. IBERIABANK Corp. Old National Bancorp PacWest Bancorp Republic Bancorp, Inc. - Class A SVB Financial Group (a) Synovus Financial Corp. Washington Banking Co. Wintrust Financial Corp. Electric Power Generation, Transmission and Distribution - 1.64% Great Plains Energy, Inc. Portland General Electric Co. Unitil Corp. Electrical Equipment Manufacturing - 0.55% Powell Industries, Inc. (a) Electronic Shopping and Mail-Order Houses - 0.43% Systemax, Inc. Footwear Manufacturing - 1.30% Wolverine World Wide, Inc. Fruit and Vegetable Preserving and Specialty Food Manufacturing - 1.15% Treehouse Foods, Inc. (a) Furniture and Home Furnishing Merchant Wholesalers - 1.32% United Stationers, Inc. (a) Insurance Carriers - 3.34% Alterra Capital Holdings Ltd. (b) CNO Financial Group, Inc. (a) Infinity Property & Casualty Corp. Unitrin, Inc. Lawn and Garden Equipment and Supplies Stores - 0.61% Titan Machinery, Inc. (a) Management of Companies and Enterprises - 1.13% CoBiz Financial, Inc. Safeguard Scientifics, Inc. (a) Management, Scientific, and Technical Consulting Services - 1.30% Huron Consulting Group, Inc. (a) Medical Equipment and Supplies Manufacturing - 1.15% Orthofix International N.V. (a)(b) Metal Ore Mining - 1.10% Coeur d'Alene Mines Corp. (a) Miscellaneous Durable Goods Merchant Wholesalers - 0.34% Schnitzer Steel Industries, Inc. - Class A Natural Gas Distribution - 1.49% Atmos Energy Corp. Laclede Group, Inc. Nonscheduled Air Transportation - 0.97% Atlas Air Worldwide Holdings, Inc. (a) Oil and Gas Extraction - 5.87% Petroleum Development Corp. (a) Rosetta Resources, Inc. (a) Swift Energy Co. (a) Whiting Petroleum Corp. (a) Other Electrical Equipment and Component Manufacturing - 1.24% Herley Industries, Inc. (a) Other Fabricated Metal Product Manufacturing - 1.84% Timken Co. Watts Water Technologies, Inc. - Class A Other General Purpose Machinery Manufacturing - 1.29% Esterline Technologies Corp. (a) Personal Care Services - 1.59% Steiner Leisure Ltd. (a)(b) Petroleum and Coal Products Manufacturing - 0.46% Ameron International Corp. Pharmaceutical and Medicine Manufacturing - 3.58% Martek Biosciences Corp. (a) Par Pharmaceutical Companies, Inc. (a) ViroPharma, Inc. (a) Plastics Product Manufacturing - 0.46% Tredegar Corp. Rail Transportation - 0.82% Kansas City Southern (a) Real Estate Investment Trusts - 12.63% Acadia Realty Trust Alexandria Real Estate Equities,Inc. Cogdell Spencer, Inc. Colonial Properties Trust DuPont Fabros Technology, Inc. First Potomac Realty Trust Kilroy Reallty Corp. LaSalle Hotel Properties Sun Communities, Inc. Resin, Synthetic Rubber, and Artificial Synthetic Fibers and Filaments Manufacturing - 0.86% Huntsman Corp. Sawmills and Wood Preservation - 0.50% Louisiana-Pacific Corp. (a) Securities and Commodity Contracts Intermediation and Brokerage - 1.83% Affiliated Managers Group, Inc. (a) Semiconductor and Other Electronic Component Manufacturing - 4.20% Fairchild Semiconductor International, Inc. - Class A (a) Microsemi Corp. (a) RF Micro Devices, Inc. (a) Software Publishers - 0.97% Compuware Corp. (a) S1 Corp. (a) Support Activities for Mining - 0.86% Parker Drilling Co. (a) Trading Companies & Distributors - 0.74% Aceto Corp. Water, Sewage and Other Systems - 0.82% American Water Works Co.,Inc. Wireless Telecommunications Carriers (except Satellite) - 0.89% Syniverse Holdings, Inc. (a) TOTAL COMMON STOCKS (Cost $14,013,435) Shares CLOSED-END FUNDS - 1.66% Value Ares Capital Corp. Prospect Capital Corp. TOTAL CLOSED-END FUNDS (Cost $223,286) Shares SHORT-TERM INVESTMENTS - 2.10% Value AIM STIT-STIC Prime Portfolio - Institutional Class, 0.15% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $353,642) TOTAL INVESTMENTS IN SECURITIES(Cost $14,590,363) - 99.11% Other Assets in Excess of Liabilities - 0.89% NET ASSETS - 100.00% $ (a) Non-income producing security. (b) U.S. traded security of a foreign issuer. (c) Rate shown is the 7-day yield as of September 30, 2010. The cost basis of investments for federal income tax purposes at September 30, 2010 was as follows*: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation * Because tax adjustments are calculated annually the above table reflects the tax adjustments outstanding at the Fund's previous fiscal year end. For the previous fiscal year's federal income tax information please refer to the Notes to Financial Statements section in the Fund's most recent annual report. FAS 157 - Summary of Fair Value Exposure at September 30, 2010 (Unaudited) The Fund has adopted authoritative fair value accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for majority security types.These inputs are summarized in the three broad levels listed below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities.The following is a summary of the inputs used to value the Fund’s securities as of September 30, 2010: Level 1 Level 2 Level 3 Total Equity Finance and Insurance $ $
